Case 2:20-cv-00154-wks-kjd Document 16 Filed 07/12/21 Page 1 of 5




                                                            .S,OISTRIET GEUR+

                                                                FILEB

                                                         ffil.frn tE tllllt   9J,




       v-




   <,o\l)5-e-   \\.l
 a Ll .5. G. 9tqR3 .,.nJ*\- BJioi.
                            o"\   i




                       !t
Case 2:20-cv-00154-wks-kjd Document 16 Filed 07/12/21 Page 2 of 5




                2O2o
                                                                    o\or'l
      zczo \\-                     r " ( g.<,d
                                              \rn< ( D'rn\er-
                                             s- cxl



            (?-- Yoo




  r " Dt'rkht'

                         L
" H.=\     \;o
                                        Fo"i\',
Case 2:20-cv-00154-wks-kjd Document 16 Filed 07/12/21 Page 3 of 5




           "   Vunr't , 'lL- Y\^itr\;ffir




                             2 ZO90

                                                   Er=".1




                                                  $-o\'   ('Lotty   "




         ei, po2o -
               2C20
       i\^L
          ,<i , zo2a                + ',{5erro (           t*\=
        l+. zo2o -
                                 :3_t              L
                2o20
                                          D',ra
Case 2:20-cv-00154-wks-kjd Document 16 Filed 07/12/21 Page 4 of 5




                                                               A,OC




  \\ovsi

                                             ,a- \




                        tr"]\orJ \he- l&6n "
Case 2:20-cv-00154-wks-kjd Document 16 Filed 07/12/21 Page 5 of 5




                             \                 i\e


                           \9s5t       r)"5u
